Citation Nr: 1021082	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for residuals 
of lacerations, complete, right ring finger and little 
finger, flexor digitorum profundus and flexor digitorum 
sublimis, dominant, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from December 1971 to March 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted the Veteran's claim of 
service connection.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
residuals of lacerations, complete, right ring finger and 
little finger, flexor digitorum profundus and flexor 
digitorum sublimis, dominant, are productive of decreased 
flexion of the proximal interphalangeal, metacarpophalangeal, 
and distal interphalangeal joints, but with ability to oppose 
the thumb to both digits. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of lacerations, complete, right ring finger and 
little finger, flexor digitorum profundus and flexor 
digitorum sublimis, dominant (Muscle Group IX), have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.56, 4.73, Diagnostic Code 5309 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215-5230 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in June 2005 and March 
2008 from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's initial claim of entitlement to 
service connection and the subsequent claim for an increased 
disability evaluation, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, the March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was prior to the issuance of an initial, appropriate VCAA 
notice.  However, the notice elements required by the VCAA 
and Dingess/Hartman were provided to the appellant after the 
initial adjudication and the appellant's claim was 
readjudicated thereafter.  As such, the appellant has not 
been prejudiced and there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims files contain 
the Veteran's service treatment records and reports of VA 
examination.  Additionally, the claims files contain the 
Veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The Veteran is currently assigned a 10 percent disability 
rating by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5309.  
See 38 C.F.R. § 4.20 (2009) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  See generally 
38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement.  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

Moderate disability of muscles results from through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2009).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5309 (2009) provides evaluations for 
disability of Muscle Group IX.  The muscles involved in 
Muscle Group IX include the intrinsic muscles of the hand, 
including the thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.  The functions 
affected by these forearm muscles include strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The hand is such a compact 
structure that isolated muscle injuries are rare, as there 
are often complications with injuries of the bones, joints, 
tendons, etc and thus, hand injuries are rated on limitation 
of motion.  Id.  The currently assigned 10 percent disability 
evaluation reflects the minimum disability evaluation.  The 
next higher disability evaluation available is a 20 percent 
disability evaluation, which is assigned for unfavorable 
ankylosis of the ring and little fingers or favorable 
ankylosis of the ring and little fingers, or whether there is 
limitation of the thumb such that there is a gap between the 
thumb and opposing fingers of at least 2 inches.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
Veteran's residuals of lacerations, complete, right ring 
finger and little finger, flexor digitorum profundus and 
flexor digitorum sublimis, dominant, is most consistent with 
the currently assigned 10 percent disability evaluation and 
that an increased disability evaluation is not warranted.  
The objective clinical evidence of record does not show that 
the Veteran's residuals of lacerations, complete, right ring 
finger and little finger, flexor digitorum profundus and 
flexor digitorum sublimis, dominant, is productive of 
symptoms indicative of favorable or unfavorable ankylosis.  
With regard to the Veteran's wound, the initial service 
treatment records from the Veteran's knife injury indicate 
that the Veteran underwent tendon repair with limited 
extension of the ring and little fingers.  At his initial, 
September 2005 VA examination, the Veteran had decreased 
range of motion of the affected fingers, with well-healed 
scars; the Veteran was unable to approximate the tips of the 
ring and little fingers to the median transverse folds of the 
palm, but he could approximate the tip of the thumb and 
fingers.  Grip strength was 4 out of 5 flexion and 3 out of 5 
extension.  More recently, the report of the September 2008 
VA examination revealed that the Veteran lacked 1 3/4 inches of 
both fingers touching the proximal palmar crease with 
moderate malrotation.  Muscle strength was noted as slightly 
decreased from the prior examination, and the examiner noted 
a supervening 2008 work-related injury.  

Likewise, the Veteran did not have weakness, fatigability or 
incoordination of the ring or little fingers at the September 
2008 VA examination.  He had ring finger range of motion to 
15 degrees flexion for the metacarpophalangeal joint, 
proximal interphalangeal joint flexion of 70 degrees, and 
distal interphalangeal flexion to 80 degrees; extension was 
to 15 degrees metacarpophalangeal joint, -10 degrees at the 
proximal interphalangeal joint and -15 degrees at the distal 
interphalangeal joint.  The Board acknowledges that the 
Veteran complained of decreased mobility, but there is no 
medical evidence demonstrating that the Veteran experienced 
pain.  See DeLuca v. Brown, supra.  Therefore, the Veteran's 
residuals of lacerations, complete, right ring finger and 
little finger, flexor digitorum profundus and flexor 
digitorum sublimis, dominant, symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent disability evaluation.   

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the residuals of lacerations, complete, right ring 
finger and little finger, flexor digitorum profundus and 
flexor digitorum sublimis, dominant, has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the Veteran's residuals of lacerations, complete, right 
ring finger and little finger, flexor digitorum profundus and 
flexor digitorum sublimis, dominant, on either a schedular or 
extra-schedular basis.  As the preponderance of the evidence 
is against the claim, there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for a disability rating in excess of 10 percent for 
residuals of lacerations, complete, right ring finger and 
little finger, flexor digitorum profundus and flexor 
digitorum sublimis, dominant, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


